Citation Nr: 0524799	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to service connection for a disorder causing 
chronic sweating.

2.  Entitlement to an increased rating for chronic catarrhal 
rhinitis, currently noncompensably evaluated.



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service from November 1942 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determination by a special 
processing unit (created by the Secretary of the VA and known 
as the "Tiger Team") in the Regional Office (RO) in 
Cleveland, Ohio. The veteran resides in the jurisdiction of 
the Department of Veterans Affairs (VA) RO in New York, New 
York, which has now assumed jurisdiction over the appeal. 

The RO notified the veteran in a July 2004 letter to his last 
known address that a hearing had been scheduled for August 
12, 2004. The claims file notes that the veteran failed to 
report for the hearing, although the RO notification letter 
has not been returned by the United States Postal Service as 
undeliverable. The veteran has not requested rescheduling of 
the hearing. Under these circumstances, the Board deems the 
hearing request to be withdrawn.  

The issue of an increased rating for chronic catarrhal 
rhinitis is addressed in the remand that follows the order 
section of this decision.  This issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished with respect to the issue 
decided herein.

2.  There is no evidence of a currently diagnosed disability 
causing chronic sweating, and no evidence of a sweating 
disability in service, or related to service.



CONCLUSION OF LAW

The veteran has no current diagnosis of a disability causing 
sweating that was incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that the RO sent the veteran letters in 
May 2002 and July 2002, and VCAA letters in September 2002 
and November 2003, that informed him of the evidence and 
information necessary to substantiate his claim; the 
information he should provide; the assistance that VA would 
provide to obtain evidence on his behalf; and the evidence 
that the veteran should submit if did not desire the RO to 
obtain the evidence on his behalf. Although the RO did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, the veteran was 
informed of the evidence that would be pertinent to his claim 
and to either submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
such evidence. The veteran was also notified in the rating 
decision, and statement of the case, of the evidence and 
information necessary to substantiate his claim, and the 
reasons for the RO's denial of the claim. The Board is 
satisfied that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim for service connection for a 
sweating condition.

It is noted that the veteran's service medical records have 
been obtained. The record contains numerous private treatment 
records from 1970 onwards. The veteran has also submitted 
numerous statements pertinent to his disability. Neither the 
veteran nor his representative has identified any additional 
evidence or information that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
available evidence or information. Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Because of the lack of evidence of a currently diagnosed 
disability causing chronic sweating, the Board will not reach 
the downstream questions of etiology or relationship to 
service. The veteran has had ample notice of what is required 
to substantiate his claim for service connection, and has 
provided no medical evidence showing a currently diagnosed 
disability for the claimed condition. The Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development of this issue, is not 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. 
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection. Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). The Court has consistently held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service." 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service medical records show that on June 1942 enlistment 
examination no abnormalities were noted. February 1946 
separation examination reflected no abnormalities pertinent 
to disability characterized by chronic sweating. Further, the 
examiner specifically noted that the veteran contracted no 
malaria, syphilis, dsysentery, or other significant diseases, 
wounds, or injuries in service. Chronic rhinitis was noted, 
which condition was service-connected by an August 1965 
rating action as chronic catarrhal rhinitis, currently 
noncompensably rated effective from June 1965.

The veteran has alleged a chronic sweating condition where he 
has to change undershirts several times at night, which he 
has attributed to his military service. Post service private 
and VA treatment records from 1970 to 2002, including 
voluminous employment medical records, reflect treatment for 
various non-service-connected conditions, including 
pharyngitis in August 1970, a May 1972 x-ray of the skull 
noted as negative, an upper respiratory viral infection is 
noted in March 1973, and, among others, continuing treatment 
for hearing loss, back disability, diabetes mellitus, 
hypertension, rhinitis, colds, and a lung disability. 
However, diagnosis of a disability causing chronic sweating 
is not reflected in the record. 

The Board has considered the appellant's statements that he 
has a current sweating condition related to service. However, 
the statements are not competent evidence since laypersons, 
such as the appellant, are not qualified to render a medical 
diagnosis or an opinion. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The salient point to be made is that the evidence of record 
does not establish diagnosis of a disability causing a 
sweating condition in service. Moreover, there is no post-
service medical evidence showing current disability causing a 
sweating condition. In the absence of competent evidence of a 
current disability, there is no basis for a grant of service 
connection. 


ORDER

Service connection for a disorder causing chronic sweating is 
denied.


REMAND

Service connection was granted for chronic catarrhal rhinitis 
by rating action in August 1965.  A noncompensable rating was 
assigned pursuant to diagnostic codes 6599-6522.

In December 2000, the veteran filed a claim for an increased 
rating. The RO denied the claim in a June 2002 rating 
decision on the basis of evidence which included a June 2002 
VA examination. 

On review, the Board finds the June 2002 VA examination 
inadequate for adjudication of the claim. The examiner did 
not review the claims file, findings were inadequate and not 
reflective or consistent with the pertinent rating criteria 
for this disability.

Further, since the veteran has not been examined in over two 
years, and no additional medical evidence has been received 
upon which the Board can properly evaluate the current 
severity of the veteran's service-connected disability, 
further examination, to include all appropriate diagnostic 
and clinical testing, is warranted. See 38 U.S.C.A. § 5103A 
(West 2002).

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should contact appellant for 
assistance in obtaining all outstanding 
VA and/or private outpatient treatment 
records for chronic catarrhal rhinitis 
from August 2002 to the present. All 
pertinent private treatment records 
should also be obtained from April 2002 
to present.  Appellant should identify 
the approximate times and locations of 
any treatment. If the RO is unsuccessful 
in obtaining any pertinent evidence 
identified by the appellant, the RO 
should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.  

2.  When all indicated record development 
has been completed, but whether or not 
records are obtained, the RO should make 
arrangements for the veteran to be 
afforded an appropriate VA examination to 
determine the current degree of severity 
of his service-connected catarrhal 
rhinitis disability. The claims folder 
must be made available to and reviewed by 
the examiner. The examination report 
should reflect that the claims folder was 
reviewed. Any indicated studies must be 
performed, and all clinical findings 
consistent with the pertinent rating 
criteria, must be noted.  Appropriate 
findings to allow for rating criteria to 
be applied should be provided according 
to applicable procedures.

3.  The RO should then readjudicate the 
issue of an increased rating for chronic 
catarrhal rhinitis on appeal, based on a 
de novo review of all pertinent evidence. 
If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative and afford them 
the requisite opportunity for response 
before the claims folders are returned to 
the Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


